                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

WILLIAM EARL RING, III                                                                PLAINTIFF

v.                             Case No. 1:19-cv-00054-KGB-JJV

ALBERT ROORK, et al.                                                                DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe. J Volpe (Dkt. No. 6). Plaintiff William Earl Ring, III has not filed

any objections, and the time to file objections has passed. After carefully considering the record

in this case, the Court concludes that the Proposed Findings and Recommendations should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects. The

Court dismisses without prejudice Mr. Ring’s complaint (Dkt. No. 2). Dismissal of this action

counts as a “strike” for purposes of 28 U.S.C. § 1915(g). The Court also certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in good

faith. Judgment shall be entered accordingly.

       It is so ordered this 11th day of February, 2020.




                                                     Kristine G. Baker
                                                     United States District Judge
